168 So.2d 490 (1964)
Leon FELDER
v.
CITY OF HUNTSVILLE.
8 Div. 854.
Court of Appeals of Alabama.
October 27, 1964.
*491 Orzell Billingsley, Jr., Peter A. Hall and J. Mason Davis, Birmingham, and Jack Greenberg and Leroy D. Clark, New York City, for appellant.
J. Robt. Miller and Charles H. Younger, Huntsville, for appellee.
PRICE, Presiding Judge.
The appellant was convicted in the recorder's court of the City of Huntsville, Alabama, for the violation of an ordinance. He appealed to the circuit court where he was again convicted and he appeals here.
The record recites a stipulation that "Section 20-5 and Section 7-1 are ordinances of the City of Huntsville and may be introduced in evidence in this cause without further proof." The ordinances were never introduced in evidence. The City of Huntsville thus failed to make out its case against the defendant and the trial court erred in pronouncing the judgment of conviction. Thompson v. City of Sylacauga, 30 Ala. App. 72, 200 So. 795; Redding v. Phenix City, 22 Ala.App. 119, 113 So. 318.
Reversed and remanded.